Citation Nr: 1454919	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  04-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blepharitis of the eyelids. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service for more than 24 years, including between March 1975 and April 1999.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2006, March 2010, and June 2012 the Board remanded the issues of service connection for glaucoma, service connection for dermatochalasis and blepharoptosis of the upper eyelids, and service connection for blepharitis of the eyelids.  

In a July 2013 decision, the Board denied the claims of service connection for dermatochalasis and blepharoptosis and service connection for glaucoma.  Accordingly, those issues are no longer in appellate status.  In that decision, the Board also remanded the claim of service connection for blepharitis of the eyelids.  

In May 2014, the Board remanded the matter again for further evidentiary development.  As all indicated development has been completed, the matter is ready to be decided on the merits.  


FINDING OF FACT

The Veteran does not have blepharitis of the eyelids.  


CONCLUSION OF LAW

Blepharitis of the eyelids was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and addendum opinions.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records, post-service treatment records, and private medical opinions were obtained.  To the extent that there may be some recent outstanding treatment records referable to the Veteran's eyes, the Board finds that there is no possibility that the records would assist the Veteran.  As discussed below, the Veteran does not have disability manifested by blepharitis of the eyelids.  The Veteran underwent VA examinations from 2003 through July 2014 and none of the examiners rendered a diagnosis of blepharitis of the eyelids nor noted that the Veteran had symptoms of blepharitis.  Furthermore, the Veteran reported in July 2014 that his symptoms had resolved 15 years ago.  Accordingly, the Board finds that there is no possibility that the records would assist the Veteran.  

Finally, the Board remanded this matter in June 2006, March 2010, June 2012, July 2013, and May 2014 to associate with the claims file any outstanding treatment records and provide additional VA examinations and medical opinions.  As all indicated development has been completed, to include providing the Veteran with additional examinations and addendum opinions, the Board finds that there was substantial compliance with the remand directives.  The Board notes that, although the July 2014 VA examiner did not render an opinion as to whether it was at least as likely as not blepharitis of the eyelids, as an implied diagnosis in July 2011, was related to service, the Board finds that there was substantial compliance because the examiner explained that he could not speculate regarding the implied diagnosis because there were no notes regarding the eye lids on July 2011 examination report.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board will therefore proceed to the merits of the appeal. 


Legal Principles and Analysis

The Veteran contends that he has blepharitis of the eyelids that was incurred in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Likewise, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

The Board notes that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In the present case, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a current disability manifested by blepharitis of the eyelids.  

The Veteran's service treatment records reveal that he had mild "blethartis" that was treated with a prescription.  On a report of medical history in May 1981, it was noted that the condition was not currently disabling.  

The Veteran was afforded a VA examination in September 2003 and reported the he was told that he had possible glaucoma when he was on active duty in his early 30's.  He further reported that he was temporarily treated with a topical glaucoma medication, but a glaucoma specialist later discontinued the drops.  The examiner noted that there was no history of ophthalmic surgery, laser treatment, or history of eye trauma.  

On examination, he had normal lid margins, and in regard to the conjunctive/sclera, there was no injection and normal appearing eyes.  His cornea was clear and the anterior chamber was deep and clear in both eyes.  The iris was normal and the lens had mild nuclear sclerosis in both eyes.  The Veteran's pupils were equal at 5mm, equally round and reactive to light, there was also no afferent pupil defect.  On motility examination, there was full ductions and versions with no diplopia.  

The examiner noted that there was dermatochalasis of the upper eyelids of both eyes and palpebral fissures, 11mm, in both eyes in the primary gaze.  

On the dilated fundus examination, the vitreous was clear and the vessels, macula, and periphery were normal.  However, the disk was abnormal in both eyes with enlarged optic nerve cupping bilaterally.  

The examiner determined that the impression was optic nerve cupping and upper eyelid dermatochalasis.  The examiner did not render a diagnosis of blepharitis of the eyelids.  

The Veteran underwent a VA examination in April 2007 and reported that he had no known eye disease.  He complained that his eyes were often tired, but had no special eye treatment or surgery.  

The examiner rendered a diagnosis of glaucoma, suspect, and opined that the Veteran did not have any eye disease that was related to military service.  The examiner explained that there was nothing in the eye that was related to military service, but noted that the Veteran may be developing glaucoma.  

On examination in May 2008, the Veteran again reported that he had no known eye disease.  He complained that he felt a sense of pressure above both eyes for two to three minutes that occurred once or twice per week.  

After an examination, the examiner opined that, although the Veteran had normal visual fields, his pressure is elevated and the appearance of his optic nerves would strongly suggest the presence of primary open-angle glaucoma.  The examiner did not render a diagnosis of blepharitis nor suggest that the Veteran presented with blepharitis during the examination.  

The Veteran was afforded a VA examination in March 2010 and reported that he may have glaucoma and that he had a feeling of pressure in his eyes for quite a number of months.  He also complained that his eyes hurt.  After an examination, the examiner rendered a diagnosis of primary open angle glaucoma.  

A VA addendum opinion was requested so that the examiner could opine as to whether the Veteran had any eye disability that was related to military service, to include dermatochalasis and blepharoptosis of the upper eyelids, blepharitis of the eyelids, and glaucoma.  The VA examiner provided the opinion in July 2011 and reported that dermatochalasis, blepharoptosis, blepharitis, and glaucoma were not related to military service.  

At the December 2011 VA examination, the Veteran reported that he had been treated for primary open angle glaucoma for about two years.  He complained of a slight feeling of pressure in his forehead from time to time and was treated with Travatan Z drops at bedtime.  The examiner rendered diagnoses of primary open angle glaucoma that was reported to be unrelated to military service, dermatochalasis that was reported to be a function of aging and not related to military service, and incipient cataracts.  The examiner specifically noted that there was no evidence of blepharitis.  

At the August 2012 VA examination, the examiner rendered a diagnosis of glaucoma, open angle.  The examiner also determined that the Veteran had blepharochalasis, not related to military service, but noted that there was no evidence of blepharitis.  

A VA independent medical opinion was provided in March 2013 that only addressed the Veteran's claimed glaucoma and blepharochalasis/dermatochalasis.  

A September 2013 VA addendum opinion provided that, without ever seeing the Veteran or his claims file, she could not state, without resorting to mere speculation, the nature, etiology, or severity of the Veteran's blepharitis.  The examiner noted that the previous VA examiner had retired, but from the reading the report, the previous VA examiner believed that the Veteran's blepharitis, most likely, did not have any association with military service because blepharitis is a naturally occurring condition that was usually caused by not cleaning your eyelashes well enough and would not have anything to do with military service in anyone.  

At the July 2014 VA examination, the examiner remarked that the eyelids were healthy upon examination and that there was no blepharitis.  

The Veteran also reported that he did not have any symptoms of eyelid irritation.  He stated that he had a history of "crusty eyelids" that occurred from around 1977 to 1985, but that he never sought medical attention during this time for his complaint; therefore, there was never a diagnosis and there were no records revealing the actual presentation of the symptoms.  The Veteran further reported that the "crusty eyelids" resolved around 15 years ago and had not returned.  

The examiner remarked that she could not speak knowledgably regarding the nature and etiology of the Veteran's symptoms that occurred from 1977 to 1985 due to the fact that the condition resolved completely about 29 years ago.  The examiner stated that there was no test that could be performed to understand what may have occurred to the Veteran's eyelids in the past.  The examiner further noted that she could not speculate regarding the implied diagnosis of blepharitis due to the fact that there were no notes regarding the lids on the examination in 2011.  

After a review of the record, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a disability manifested by blepharitis.  In this regard, the Board points out that the clinical findings establish that the Veteran does not have blepharitis.  

The Board has considered the Veteran's lay statements regarding "crusty eyelids" that resolved many years ago and have not returned.  The Board finds that the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's statements suggest that the Veteran's symptoms originally resolved in 1985, and then again 15 years prior to the July 2014 VA examination.  Even assuming that the Veteran had symptoms of "crusty eyelids" in May 1999 when the Veteran filed his original claim for benefits, and those symptoms were manifestations of blepharitis, there is insufficient evidence to link the Veteran's symptoms at that time to his reported symptoms of "crusty eyelids" and diagnosis of "blethartis" in service.  Specifically, the July 2014 VA examiner noted that there was no test that could be performed to understand what may have occurred to the Veteran's eyelids in the past.   

The Board has also considered the July 2011 VA addendum opinion wherein the VA examiner reported "dermatochalasis, blepharoptosis, blepharitis, glaucoma, NOT related to military service."  The Board does not find that this addendum opinion constitutes probative evidence of a disability manifested by blepharitis.  As an initial matter, the July 2011 VA opinion was provided pursuant to a request that the examiner should provide an opinion as to whether the above mentioned disabilities were related to service based on a review of the claims file and not a physical examination of the Veteran.  Furthermore, at the prior, March 2010 VA examination, the examiner did not note symptoms of nor render a diagnosis of blepharitis.  Therefore, it seems highly unlikely that the examiner would be able to diagnose the Veteran with blepharitis without seeing him when he was not previously diagnosed with the disease

In sum, the Board finds that the Veteran did not have blepharitis during the pendency of the appeal nor was there a recent diagnosis of blepharitis prior to the initiation of the claim.  Therefore, the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty, has not been demonstrated.  See Sanchez- Benitez, 259 F.3d at 1356. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for blepharitis of the eyelids and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for blepharitis of the eyelids is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


